Citation Nr: 0808719	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In February 2008, the appellant and her daughter appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held at the St. Petersburg RO.  The 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of the claim is 
necessary prior to any further appellate review.  A February 
2005 letter from a readjustment counseling therapist at the 
Vet Center in St. Petersburg, Florida, indicated that the 
veteran was undergoing bi-weekly individual therapy for PTSD.  
It was stated that the veteran's PTSD stemmed from her 
experiences as a surgical technician at DeShon and Camp Henry 
Hospitals during World War II.  However, the individual 
therapy records are not associated with the claims folder.  

Additionally, the veteran indicated at her February 2008 
hearing that she was receiving VA counseling based upon 
military sexual trauma.  The last VA clinical record 
associated with the claims folder consists of an initial 
consultation for military sexual trauma in December 2006.  
These identified psychiatric therapy records, which are 
highly relevant to this claim, are not associated with the 
claims folder and must be obtained prior to any further 
adjudication.

The Vet Center PTSD diagnosis, cited above, appears to link 
the PTSD diagnosis to the veteran's experience as a 
"surgical technician."  Recently, however, the veteran has 
identified a personal assault by rape as a PTSD stressor.  It 
is argued that the veteran's service medical records, while 
not documenting the personal assault event, show behavioral 
changes and treatment for gonorrhea that serve as sexual 
trauma "markers."  See VBA's Adjudication Manual M21-1MR 
(hereinafter M21-1MR), IV.ii.1.D.14.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the event the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the veteran that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

As stated by the Court in Bradford v. Nicholson, 20 Vet. App. 
200, 204-06 (2006), 38 C.F.R. § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."

In this case, the veteran alleged PTSD as a result of 
personal assault after the initial adjudication of the claim.  
While the veteran's representative has demonstrated knowledge 
of alternative means to corroborate a personal assault, the 
veteran has not been provided adequate notice of the 
alternative means of corroborating a personal assault 
stressor.  See M21-1MR, IV.ii.1.D.17.  Therefore, a remand is 
warranted on this basis alone.

The veteran's service medical records include an enlistment 
examination, dated July 1944, which indicated a normal 
clinical evaluation of her mental status.  Thus, she is 
presumed to have entered service in sound condition.  
38 U.S.C.A. § 1111.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  The veteran is known to have worked in military 
hospitals, but her military occupational specialty is not 
clear.  Unfortunately, the National Personnel Records Center 
(NPRC) reports that the veteran's service personnel records 
from World War II are presumed destroyed and cannot be 
reconstructed.

The record does show that the veteran first underwent 
neuropsychiatric consultation on June 23, 1945, after 
requesting a discharge from service.  The information 
obtained as a result of this consultation, and subsequent 
reports from the American Red Cross and the veteran's 
commanding officer, related the veteran's childhood history 
of emotional distress beginning at age 12 following the death 
of her mother, and emotional difficulties with behavioral 
problems coinciding with her change of duty station in 
approximately February 1945.  An August 1945 venereal disease 
report indicated a diagnosis of new, acute gonorrhea which 
was said to have been contracted in Atlantic City, New 
Jersey, on July 5, 1945.  A psychiatric evaluation in July 
1945 resulted in a diagnosis of moderate, chronic hysteria 
manifested by defensive personality, nightmares, and 
epigastric disturbances.  Her psychiatric illness was 
determined to have existed prior to service (EPTS).  Such a 
finding, unfortunately, provides evidence against this claim. 

As reflected above, the post-service medical records include 
a diagnosis of PTSD.  A June 2005 VA PTSD examination found 
that the veteran met the criteria for a diagnosis of 
depressive disorder, not otherwise specified (NOS), but did 
not meet the criteria for a PTSD diagnosis.  It appears that 
the examiner found no relationship between the in-service 
symptoms and her current diagnosis.  The December 2006 VA 
consultation for military sexual trauma indicated current 
diagnoses of sexual abuse of adult, and late onset dysthymic 
disorder.  There is no post-service diagnosis of hysteria.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a low threshold under 38 
C.F.R. § 3.159(c)(4) for determining whether to obtain 
medical opinion to decide a claim.  McClendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).  The Court has also stated that 
changes in behavior should be examined and clinically 
interpreted to determine whether the changed behavior serves 
to corroborate the existence of a personal trauma.  Patton, 
supra.  

The veteran first reported an in-service sexual assault after 
her June 2005 VA PTSD examination.  In light of McClendon and 
Patton, and the fact that the evidentiary record is still 
incomplete, the Board finds that further medical examination 
and opinion is necessary, based upon review of all available 
evidence, to determine the nature and etiology of all 
currently manifested psychiatric disorders.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
proper notice for a PTSD claim based upon in-
service personal assault.  This includes 
notice that credible supporting evidence of a 
stressor may include both evidence from 
sources other than the veteran's service 
records and evidence of behavior changes.

2.  Obtain all of the veteran's individual 
therapy records at the Vet Center in St. 
Petersburg, Florida, and her records of 
psychiatric treatment at the Bay Pines VA 
Medical Center since December 2006.

3.  Upon the receipt of any additional 
records, the RO should then arrange for the 
veteran to undergo VA psychiatric examination 
in order to determine the diagnoses of all 
psychiatric disorders that are present.  The 
examiner should review the contents of the 
claims file, obtain relevant history from the 
veteran, and accomplish all necessary special 
studies or tests, including psychological 
testing and evaluation.  

Following the examination, the examiner should 
express opinion on the following questions: 
(1) what are the current psychiatric 
diagnoses; and (2) whether it is at least as 
likely as not (probability of 50 percent or 
greater) that any currently manifested 
acquired psychiatric disorder first manifested 
in service or was the result of the event(s) 
during active service?

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD.  The healthcare 
professional should also review the evidence 
in the claims file and provide an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater) that 
any behavior changes were demonstrated in 
service or shortly thereafter and, if so, 
whether such changes may be indicative of a 
personal assault having been committed upon 
the veteran in service.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  The examiner should include a 
complete explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinions, the examination report 
should so state.

4.  Then, readjudicate the veteran's claim of 
service connection an acquired psychiatric 
disorder, to include PTSD.  If the claim 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

